SUMMARY ORDER
Abdanat Llagami, Selim Llagami, Serije Llagami, and Elis Llagami, through counsel, petition for review of BIA decisions affirming the decision of Immigration Judge (“IJ”) Annette S. Elstein denying their applications for asylum, withholding of removal and relief under the Convention Against Torture. We assume the parties’ familiarity with the underlying facts and procedural history of the case.
This Court lacks jurisdiction to review the BIA’s October 26, 2005 decisions affirming the Id’s denial of relief. Although the Llagamis’ petitions would have been due by Friday, November 25, 2005, because this Court was closed on that day, the petitions were not due until Monday, November 28, 2005. See Title 8, U.S.C. § 1252(b)(1) (a “petition for review must be filed not later than 30 days after the date of the final order of removal.”); Federal Rules of Appellate Procedure, Rule 26. However, the petitions were not filed until November 29, 2005. Although petitioners claim that, due to this Court’s closure on two consecutive “holidays,”—i.e., Thanksgiving Day, November 25, 2005, and the next day—“the date to file a petition for review was extended two business days,” and that, therefore, they did not have to file until Tuesday, November 29, 2005, there is no basis in law for this claim.
For the foregoing reasons, the petitions for review are DISMISSED. Having completed our review, any stay of removal that the Court previously granted in these petitions is VACATED, and any pending motions for a stay of removal in these petitions is DENIED as moot. Any pending request for oral argument in these petitions is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).